*456Dissenting Opinion by
Judge Doyle :
I respectfully dissent. I do not believe the record in this case is sufficiently complete to support the Board’s determination. Both the finding of a violation of Section 401(c)1 and the finding of a fault overpayment depend on the reasonableness of claimant’s failure to indicate Paval as his last employer, and I do not believe we have sufficient facts to review the Board’s conclusion on that issue.
Section 401(c) provides only that a claimant must make “a valid application ... in the proper manner and on the form prescribed by the department. . . .” I do not believe the mere fact that an error was made in the application is sufficient to find a violation of Section 401(c) when a claimant raises the issue of mistake or misapprehension of the unemployment compensation rules. Claimant testified that he did not believe his part-time employment with Paval was material to his initial application. Whether that application was valid or in the proper manner consequently turns on the appropriateness of his belief in light of instructions on the prescribed form or in the informational pamphlets claimant admitted having read. Neither claimant’s initial application form, a copy of the standard application form, nor the instructional pamphlets, to which both the majority and the Board attach significance, are in the record. All that appears is a computer printout of claimant’s unemployment benefit history generated by the unemployment compensation authorities. Without knowing what instructions or lack of instructions may have contributed to claimant’s omission, we cannot determine on review whether claimant’s failure to provide the correct in*457formation constituted, as a matter of law, an improper or invalid application. Much, less can we assign culpability or bad faith to his failure in the initial application for benefits without some evidence of record which demonstrates that his allegations of mistake are unjustified. And, of course, we cannot take judicial notice of either the forms or pamphlets as they are neither laws nor regulations promulgated under the law.
The majority and the Board, however, point to claimant’s letter of resignation from Paval which indicates his apprehension that continuation in the part-time job would “mess up” his unemployment.2 I do not believe this short assertion is sufficient to demonstrate claimant’s facility with the technicalities of unemployment compensation law or to suggest any intention to file a falsified application.3 To be sure it indicates some awareness that the part-time job was relevant, but in light of claimant’s other testimony I believe the letter shows only his confusion over what the precise implications of the part-time employment were.4 What the record lacks is evidence showing that claimant had no reason to be so confused.
*458In short, I believe that under the circumstances presented here, review by this Court requires a record which indicates what information claimant believed he was to provide, what instructions he responded to in providing that information, and what instructions he should have responded to in filing the initial application. I would remand.

 Section 401(c) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex Sess., P.L. (1937) 2897, as amended, 43 P.S. §801(c).


 This part of the resignatiou letter (which is actually an employer’s form filled out by the claimant) is crossed out in orange marking pen and the following appears, also in orange:

XJ 0 Dept.

Please note reason for not working.
The record does not explain the defacement.


 Claimant's subsequent frank disclosure of his employment with Paval is also inconsistent with any design to wrongfully manipulate the system to his advantage. Were he as knowledgeable of the workings of the unemployment compensation system as the majority implies, such a fatal admission would surely never have been so casually made.


 In fact, the record demonstrates that even had claimant continued, his part-time employment with Paval, he would have suffered a reduction of only forty cents in his unemployment benefits.